Citation Nr: 1308159	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  11-13 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.   Entitlement to service connection for a right knee disability.

2.   Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1953 to March 1955.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen claims of service connection for a disability of each knee.  The Veteran's claims file is now in the jurisdiction of the Salt Lake City, Utah RO.  In December 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  A March 2012 Board decision reopened the claims , and remanded them for additional development.  

The March 2012 Board decision also reopened and remanded a claim of service connection for tinnitus.  An October 2012 rating decision granted service connection for tinnitus, and that matter is no longer on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

A chronic disability of either knee is not shown to have been manifested in service; arthritis of either knee was not manifested in the first postservice year; and the Veteran's current left and right knee disabilities (post total knee replacement (TKA) degenerative joint disease (DJD)/arthritis) are not shown to be related to his service, to include as due to injury therein.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability, to include arthritis, is not warranted.  38 U.S.C.A. §§ 1110, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2012).
2.  Service connection for a left knee disability, to include arthritis, is not warranted. 38 U.S.C.A. §§ 1110, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and          5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A November 2009 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records are unavailable.  It has been certified that they presumably were destroyed by a 1973 fire at the National Personnel Records Center.  Accordingly, VA has a heightened duty to assist him in developing these claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  [Notably, the Veteran has expressly indicated that he did not receive knee treatment in service; consequently there are no "alternate source" STRs to be sought.]  His available pertinent postservice treatment records have been secured.  Pursuant to the March 2012 remand, the RO arranged for a VA examination in January 2013.  As is discussed in greater detail below, the report of that examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  A July 2012 memorandum notes that the Veteran's Social Security Administration (SSA) records are unavailable for review, as they were have been destroyed.  The Board finds that the record as it now stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in "Virtual VA" file (VA's electronic data storage system).  [The current Virtual VA record does not contain any records pertaining to the matter at hand.].  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

January 1996 to January 2012 treatment records from Charles P. Bean, M.D. show the Veteran received treatment for both knees; a history of total knee replacement in both knees (right, 1993 and left,  2002) is noted.  The treatment records do not discuss the etiology of the knee disabilities. 

A March 2004 report of contact notes that the Veteran was interviewed by telephone and reported that he had not received treatment for either knee in service.  

In a March 2008 letter, Dr. Bean notes that the Veteran gave a history of knee injury on a competence course in service; he indicated that he has been  seeing the Veteran since the early 1980's (but that records of the earlier treatment have been unavailable since the upgrade of their records-keeping system).

On January 2013 VA examination the examiner noted that the Veteran's claims file was reviewed, and cited to Dr. Bean's letter and treatment records.  He stated that given the length of time between the Veteran's service and the first of his knee surgeries in 1993, it is "very possible" that numerous factors contributed to the Veteran's bilateral knee DJD; it was noted that DJD was listed as the reason for the left knee TKA (and that while there were no records pertaining to the earlier right TKA, presumably, it was for the same reason).   He opined that it is less likely than not that the Veteran's DJD of the knees was related his service in the 1950's.  The examiner cited the lengthy postservice interval (35+) years before the DJD/arthritis was clinically noted.  The examiner listed multiple risk factors for DJD, including: age, sex, obesity, lack of osteoporosis, occupation, sports activities, previous injury, muscle weakness, proprioceptive deficits, genetic elements, acromegaly, and calcium crystal deposition disease, and noted that advanced age is one of the strongest risk factors for osteoarthritis, appearing in over 80 percent of males older than 55.

At the December 2011 video conference hearing, the Veteran testified that he had recurrent dislocations of the right knee in service, requiring him be careful with activities such as kneeling.




Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis/DJD) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis/DJD).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

It is neither shown, nor alleged, that the Veteran's currently diagnosed disabilities of the right and left knees (post total-knee-arthroplasty DJD of each knee) was manifested in service, or that the arthritis was manifested in the first postservice year.  The Veteran does not allege otherwise.  Regardless, the Board observes that arthritis is an insidious process that is incapable of lay observation, and requiring diagnostic study for a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, service connection for the Veteran's post-TKA bilateral knee DJD  on the basis that it became manifest in service, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.   

The analysis turns to whether in the absence of diagnosis/treatment in service, the Veteran's bilateral knee DJD may otherwise be etiologically related to his service.  He has reported that he had recurring knee dislocations in service (and by inference that such were the cause of his bilateral knee arthritis).  His recent account of such dislocations in hearing testimony is self-serving and not credible.  Notably, no postservice treatment records cite to a history of knee dislocations in service.  It exceeds the scope of credibility that he would have had multiple such occurrences in service and not sought treatment in service or reported them when being treated postservice.  

In a March 2008 letter/statement, the Veteran's private provider relates that the Veteran gave a history of a knee injury on a training course in service (and also, that the clinical record when such was reported is unavailable); the provider opined that the Veteran's knee disability is related to such injury.  However, as the opinion relies entirely on uncorroborated history by Veteran (nowhere else noted), is unsupported by any clinical data (the private record when the Veteran initially reported such injury in service to the private provider is unavailable), and is  unaccompanied by any explanation of rationale (that can be weighed against opinions to the contrary), it has no probative value.  Significantly, there is no indication that the private provider considered any other possible etiology (such as attribution to the aging process -which the VA examiner endorsed).

The only competent medical evidence with substantial probative value in this matter is the opinion of the 2012 VA examiner, who reviewed the record, noted the various risk factors for DJD, and that in the Veteran the aging process was most significant, and opined that the Veteran's bilateral post-TKA DJD of the knees was less than likely related to his service.  The examiner cited to the lengthy postservice interval before the arthritis was evaluated/treated postservice (the private provider's records begin in 1996; even if we accept as accurate his apparent recollection that the Veteran was first evaluated for knee complaints in 1982, that still places the earliest postservice clinical evaluation for knee complaints more than 25 years postservice).  

The Veteran is not competent to relate (by his own opinion) his bilateral post-TKA knee arthritis to his service, complaints or recurrent dislocations or injury therein.  As was noted above, arthritis is an insidious process and its etiology is a complex medical question.  He is not shown to have any medical expertise, and does not cite to supporting literature or offer a probative supporting medical opinion (as his private provider's opinion has been found non-probative).  

The preponderance of the evidence is against a finding of a nexus between the Veteran's current right and left knee disabilities (post-TKA DJD of each knee) and his service.  Accordingly, the preponderance of the evidence is against his claim, and the appeal in these matters must be denied.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


